Title: To Thomas Jefferson from John Boyle, 20 March 1805
From: Boyle, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lancaster Kentucky March 20th 1805
                  
                  Since my arrival at home I have been informed that Joshua Lewis Esqr of this State is desirous of receiving an appointment as a commissioner in the District of Louisiana under the law for ascertaining & adjusting the titles to land in that country—The difficulty of procuring men who to the other requisite quallifications add that of a knowledge of the French Language has induced me to name to you Mr Lewis as a person well quallifyed to fill with propriety the office of commissioner. Mr Lewis is a man of Academical education was regularly bred to the profession of Law & has practiced with credit in the courts of this State for Several years—
                  He is a man of strict honour & integrity & a genuine republican in principle—I am informed & believe that he early acquired a knowledge of the French language and that he yet Speaks it with considerable correctness & fluency
                  In short I have no doubt that Mr Lewis if he should meet with the appointment would discharge the duties of the office with fidelity & a-bility
                  I am with Sentiments of the profoundest respect & esteem your obt St
                  
                     John Boyle 
                     
                  
               